Title: From George Washington to John Bacon, 28 October 1755
From: Washington, George
To: Bacon, John

 

[Winchester, 28 October 1755]
To Lieutenant Bacon, of the Maryland Independant Company.Sir,

As those Stockades on Pattersons Creek, are only intended by way of cover to the Rangers, and as a Receptacle now and then for Provisions; you are desired not to plan any work, which requires much time to execute—We have neither men nor Tools, to carry on the undertaking with vigour. I am &c.

G:W.

